Citation Nr: 0806261	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-19 180	)	DATE
	)
	)

On appeal from the
Department of VA Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system. 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 determination that denied the 
veteran's enrollment in the VA medical healthcare system.  


FINDINGS OF FACT

1.  The veteran does not have a compensable service connected 
disability or any special eligibility attributes that might 
qualify him for an improved priority group, and has failed to 
qualify for VA medical care with a co-payment.  He is in 
priority group 8.

2.  The veteran's application for enrollment in the VA 
medical healthcare system was received after January 17, 
2003. 


CONCLUSIONS OF LAW

1.  The HEC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2007).

2. The criteria for basic eligibility requirements for 
enrollment in, and access to, VA medical care benefits are 
not met.  38 U.S.C.A. §§ 1705, 1706; 38 C.F.R. § 17.36.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  In this case, because the law, and not the 
evidence, is dispositive of the appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or 
combined rating of 50 percent or more based on one or 
more service connected disabilities or unemployability.

Category (2) is for veterans who have a singular or 
combined rating of 30 or 40 percent based on one or more 
service connected disabilities.

Category (3) is for veterans who are former prisoners of 
war; for veterans awarded the Purple Heart; for veterans 
with a single or combined rating of 10 percent or 20 
percent based on one or more service connected 
disabilities; for veterans who were discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty; veterans who 
receive disability compensation under 38 U.S.C.A. § 
1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. 
§ 1151, but only to the extent that such veterans' 
continuing eligibility for health care is provided for 
in the judgment or settlement described in 38 U.S.C.A. 
§ 1151; for veterans whose entitlement to disability 
compensation is suspended because of the receipt of 
military retired pay; and for veterans receiving 
compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities 
that clearly interfere with normal employability.

Category (4) is for veterans who receive increased 
pension based on their need for regular aid and 
attendance or by reason of being permanently housebound 
and other veterans who are determined to be 
catastrophically disabled by the Chief of Staff (or 
equivalent medical official) at the VA facility where 
they were examined.

Category (5) is for veterans not covered by Categories 
(1) through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border 
period or of World War I; for veterans solely seeking 
care for a disorder associated with exposure to a toxic 
substance or radiation, for a disorder associated with 
service in the Southwest Asia theater of operations 
during the Gulf War, or for any illness associated with 
service in combat in a war after the Gulf War or during 
a period of hostility after November 11, 1998; and for 
veterans with 0 percent service connected disabilities 
who are nevertheless compensated, including veterans 
receiving compensation for inactive tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 
U.S.C.A. § 1710(f) and 1710(g) if their income for the 
previous year constitutes "low income" under the 
geographical income limits established by the Department 
of Housing and Urban Development (HUD) for the fiscal 
year that ended on September 30 of the previous calendar 
year.  See 42 U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only 
if they agree to pay to the United States the applicable 
co-payment determined under 38 U.S.C.A. § 1710(f) and 
1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 38 
C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

The veteran does not contend, nor is there any evidence, that 
he has any service connected disabilities; was a prisoner of 
war; is receiving a VA pension; was exposed to toxins in the 
Gulf War, Agent Orange, or radiation; or was awarded the 
Purple Heart medal.  There is also no evidence that the 
veteran is in receipt of benefits under 38 U.S.C.A. § 1151 or 
that he is receiving compensation at the 10 percent rating 
level due to multiple noncompensable service connected 
disabilities; nor has he been determined to be 
catastrophically disabled.  Thus, he does not meet the 
eligibility criteria for priority groups 1 through 4. 38 
C.F.R. § 17.36(b)(1)-(4).

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in 38 U.S.C.A. § 1722(b).  See 38 
U.S.C.A. §§ 1503, 1522, 1722.  

The veteran does not contend, nor is there any evidence, that 
he has been approved under title XIX of the Social Security 
Act, is in receipt of a VA pension, or has a net worth less 
than the relevant income threshold.  Thus, he does not meet 
the eligibility criteria for priority group 5. 

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service connected 
disabilities but is nevertheless receiving compensation.  
Therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).

The veteran does not contend, nor is there any evidence, that 
his income is less than the low income threshold for his 
county of residence.  Thus, he does not meet the eligibility 
criteria for priority group 7.  38 C.F.R. § 17.36(b)(7).

Therefore, the veteran is in priority group 8.  Because he 
applied for enrollment in May 2004, i.e., after January 17, 
2003, he is not eligible for enrollment.  38 C.F.R. 
§ 17.36(c)(2).

The Board recognizes the veteran's contentions that he 
attempted to enroll in 2002 but was delayed by the fact that 
he had never been given a DD 214 at separation.  He applied 
for a replacement DD 214 but the government did not provide 
him one until May 2004.  However, the law is clear.  As of 
January 17, 2003, VA will not enroll in the VA healthcare 
system those veterans who fall in priority category 8 and who 
either were not in an enrolled status on January 17, 2003, or 
who requested disenrollment after that date.  38 U.S.C.A. §§ 
1710, 1721; 38 C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).

The veteran's service is recognized and appreciated, and the 
Board is sympathetic to his circumstances.  However, the 
Board is bound by the statutes and regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts of the case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.  


ORDER

Entitlement to basic eligibility for enrollment in the VA 
medical healthcare system is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


